The appellant moved for a rehearing. The following opinion was filed January 18,1917:
WiNsnow, O. J.
If, as appellant’s counsel vigorously urges, the statements of fact in the opinion in this case are absurd, then indeed they should be corrected regardless of the question whether counsel’s strictures are either in good temper or good taste. This latter question we shall leave for him to consider for himself. Counsel says in effect that the present decision is in direct conflict with the decision upon demurrer to the complaint (161 Wis. 615, 155 N. W. 127) and that either the court was wrong then or wrong now. This contention makes it apparent to us that the opinion has not been understood. It may well be that this is the fault *536of tbe writer, and it will be bis endeavor now to make clear tbe court’s position.
On tbe first appeal tbe city ordinance was not before tbe court. It stood admitted by tbe demurrer tbat tbe defendant’s servants were guilty of negligent driving, and tbe only question was whether tbe immunity granted to municipal corporations while performing governmental acts was enjoyed by a private corporation doing similar acts. Upon this appeal a new fact is presented, namely, that tbe city has attempted to grant a right of way on tbe streets to tbe defendant’s apparatus, which if valid justified tbe defendant’s servants in driving as they did, and tbe question is whether tbe city could lawfully make this grant. Upon tbe first appeal tbe question was whether tbe defendant was immune from liability for its negligence, and it was answered in tbe negative. Upon tbe second appeal tbe question is whether tbe city could give tbe defendant tbe right of way over other vehicles on tbe streets, and this question is now answered in tbe affirmative. We are not able to perceive wherein these two decisions are inconsistent. There has been no intention of overruling or in any manner discrediting tbe former decision.
Special complaint is made of tbat part of tbe opinion which states tbat tbe defendant corporation is not organized for private gain and tbat it was assisting tbe city in tbe performance of a public duty. It is said, as tbe fact is, tbat this corporation is formed by tbe insurance agencies and companies carrying on tbe business of fire insurance in Milwaukee for tbe purpose of maintaining adequate rates, and correct practices in tbat business, and incidentally of maintaining tbe fire patrols in question for tbe purpose of saving property in case of fire, and thus reducing insurance losses. It is said tbat these are selfish rather than public purposes, and this also is true. It is not claimed, however, tbat tbe. •corporation has any capital stock, and it appears affirmatively *537that the expenses of the patrol service are paid by assessment on the members. Perhaps it was not a happy-use of language to say that the defendant was not organized for private gain, although it was strictly accurate in the sense that no dividends or other money returns would ever be received by its members from it. It is, however, expected that by its efforts the business of its members will be substantially .benefited in various ways. In a broad sense this may perhaps be called private gain, and in this sense the defendant is organized for private gain. It is not perceived, however, how this affects the situation. The defendant in seeking to discover and prevent fires and to save life and property at fires is primarily endeavoring to protect its own business interests, very much as many of the property owners who became members of the old-fashioned volunteer fire departments were primarily moved tó do so in order to protect their own property; but the work was and is none the less a public work, and a work which if performed by the city itself would be governmental. If the service be governmental in its nature, the fact that ttye defendant’s private interest primarily induces its performance cannot logically affect the question of the power of the city to protect and aid the service by passing the ordinance in question.
By the Oourt. — Motion denied.